Citation Nr: 1137917	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  08-29 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to initial ratings in excess of 10 percent from April 26, 2005, to June 26, 2009, for degenerative joint disease of the right knee and in excess of 30 percent from August 1, 2010, for status post total right knee replacement.

2.  Entitlement to initial ratings in excess of 10 percent from April 26, 2005, to July 19, 2007, for degenerative joint disease of the left knee and in excess of 30 percent from September 1, 2008, for status post total left knee replacement.

3.  Entitlement to service connection for a right hand disorder.

4.  Entitlement to service connection for a bilateral elbow disorder.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).





REPRESENTATION

Appellant represented by:	Aimee Doyle, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1976 to February 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC in pertinent part granted service connection for degenerative joint disease of the right knee (10 percent from April 26, 2005); granted service connection for degenerative joint disease of the left knee (10 percent from April 26, 2005); and denied service connection for right hand and bilateral elbow disorders.  In rating decisions dated in September 2008 and March 2010, respectively, the RO assigned temporary 100 percent evaluations for left knee replacement surgery from July 19, 2007, to August 31, 2008, and right knee replacement surgery from June 26, 2009, to July 31, 2010.  Thereafter, 30 percent ratings for each knee were assigned.  [Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Roanoke, Virginia.]



In July 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims folder.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development for the Veteran's claims.  At his hearing, the Veteran indicated that he has been in receipt of disability benefits from the Social Security Administration (SSA).  However, no records from the SSA have been obtained.  As the SSA records are potentially relevant, the Board finds that it is incumbent on VA to obtain the SSA records prior to a final adjudication of the Veteran's appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-370 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

The Board observes that the Veteran's service treatment records (STRs) show that in February 1979 he had trauma to his right hand when he hit his hand on his helmet.  X-rays at that time revealed no abnormality; the Veteran was diagnosed with soft tissue injury.  At an August 2006 VA joints examination, the Veteran was diagnosed with right hand pain, unclear etiology.  No disorder to account for the Veteran's pain was diagnosed.  Also, although the Veteran's post-service treatment records show complaints of right hand pain, no underlying disorder has been diagnosed.  If additional records obtained in connection with this remand show the diagnosis of a right hand disability, then the Veteran should be afforded a new VA examination to determine whether any diagnosed right hand disorder is related to his documented in-service injury.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Also, a letter dated in February 2011 indicates that the Veteran is considered permanently disabled and unable to engage in gainful employment.  Clearly, based on this evidentiary posture, the issue of entitlement to a TDIU has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Prior to adjudication of this claim, however, the Board believes that further evidentiary development is necessary-to include a pertinent VA examination to clarify the extent, if any, to which the Veteran's service-connected bilateral knee disabilities may have on his employability.  

Furthermore, it appears that the Veteran receives continuous treatment from the VA Medical Center (VAMC) in Washington, DC.  Thus, pertinent ongoing treatment records, dated from December 2009, should be obtained and associated with the claims folder on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notice letter pertaining to the issue of entitlement to a TDIU.  

2.  Obtain and associate with the claims folder the SSA records pertaining to the Veteran's claim for benefits.  All attempts to obtain records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.

3.  After obtaining the appropriate release of information forms where necessary, procure records of recent knee, elbow, and hand treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the VAMC in Washington, D.C. since December 2009.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

4.  Then, schedule the Veteran for an appropriate VA examination to determine the effect, if any, of his service-connected bilateral knee disabilities on his employability.  The claims folder must be made available to the examiner, who should acknowledge in the evaluation report that he/she has reviewed the file.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should opine as to whether the Veteran's service-connected bilateral disabilities alone preclude the Veteran from engaging in substantially gainful employment.  

A complete rationale should be given for all opinions and conclusions expressed.  If the physician finds that he/she must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope for a medical professional conversant in VA practices.

5.  If, and only if, additional medical records received pursuant to this Remand show the diagnosis of a right hand disorder, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any right hand disorder that he may have.  The claims folder must be made available to the examiner, who should acknowledge in the evaluation report that he/she has reviewed the file.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed right hand disorder shown on examination had its clinical onset in service or is otherwise related to active duty.  The examiner should note the documented February 1979 soft tissue injury.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope for a medical professional conversant in VA practices.

6.  Ensure that the examination report(s) comply with (and answers the questions posed in) this Remand.  If the report(s) are insufficient, they should be returned to the examiner(s) for corrective action, as appropriate.

7.  Then, readjudicate the issues on appeal, as are listed on the title page of this decision.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



